Citation Nr: 9918150	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  93-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the right knee.  

2.  Entitlement to an increased schedular rating for a hiatal 
hernia with reflux esophagitis, currently rated 10 percent 
disabling.  

3.  Entitlement to an increased schedular rating for 
lipomatosis of both arms, both thighs, and abdomen, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from January 1981 to January 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Pittsburgh Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The case was 
last before the Board in February 1995, when it was remanded 
to the RO for further development of the evidence.  

The issue of entitlement to service connection for a left 
knee disability, which was in appellate status at the time of 
the February 1995 remand, has since been resolved in the 
appellant's favor by September 1998 rating decision.  The 
appeal with respect to the issue of entitlement to a 
compensable schedular rating for the residuals of a fracture 
of the right index finger, which was also before the Board in 
February 1995, has also been resolved: by July 1998 rating 
action, a 10 percent rating was assigned for this disability, 
effective from the date of claim in March 1992.  This 
represents the maximum schedular rating assignable for an 
index finger disability in the absence of amputation of the 
index finger at the proximal interphalangeal joint or 
proximal thereto (see Diagnostic Codes 5153 & 5225) which is 
not shown by the evidence nor contended by the appellant.  
Accordingly, the Board has determined that the appeal with 
respect to this issue is now moot.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In the February 1995 remand, the Board also referred to the 
RO for initial adjudication the issues of entitlement to 
service connection for a skin disability and sexual 
dysfunction due to claimed exposure to toxic chemicals in 
service.  As the RO does not appear to have considered these 
issues, they are again referred to the RO for further 
development or other appropriate action.  See Godfrey v. 
Brown, 
7 Vet. App. 398, 409 (1995).  



FINDINGS OF FACT

1.  The appellant's service-connected hiatal hernia with 
esophageal reflux is currently manifested by recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, but with no impairment of health.  

2. His service-connected lipomatosis is currently manifested 
by multiple surgical scars from excision of lipomas with 
additional subcutaneous nodules distributed over both arms, 
thighs, and abdomen which are occasionally itchy and involve 
an extensive area, but there is no exfoliation, ulceration, 
or disfigurement.  


CONCLUSIONS OF LAW

1.  The service-connected hiatal hernia with esophageal 
reflux is currently no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
Code 7346 (1998).  

2. The service-connected lipomatosis is currently no more 
than 10 percent disabling. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including Codes 7806 & 7819.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As the current claim seeking an increased ratings was 
received in March 1992, evidence dating from earlier than 
March 1991 is not particularly relevant.  38 C.F.R. 
§ 3.400(o)(2)(1998).  

Hiatal Hernia with Reflux Esophagitis

The service-connected hiatal hernia with reflux esophagitis 
is evaluated under Diagnostic Code 7346 of the Rating 
Schedule which provides for a 30 percent rating with medical 
evidence of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
appropriate with evidence of two or more of the preceding 
symptoms of less severity.  38 C.F.R. § 4.114, Code 7346.  

VA outpatient treatment records dating from 1985 to 1996 
reflect periodic complaints and treatments for heartburn, 
controlled by medication and antacids.  An upper 
gastrointestinal series with barium as early as December 1987 
confirmed the presence of a small, intermittent hiatal hernia 
of the sliding type.  A similar study dating from May 1992 
also disclosed a free gastroesophageal reflux.  

On VA general medical examination in May 1992, a history of 
heartburn, especially at night, was noted.  The appellant 
reportedly took Mylanta and Zantac at night and obtained some 
relief, although he was not completely free of pain.  He was 
6 feet 3 inches tall, weighed 275 pounds, and was described 
as overweight.  

On a subsequent VA esophageal examination in September 1996, 
the appellant gave a history of heartburn going back to 
service, which was treated with Pepsid and antacids.  The 
heartburn was made worse by alcoholic or caffeinated 
beverages, orange juice, and spicy foods.  He also reported 
that he occasionally (2-3 times weekly) gets a feeling like 
having a softball in his epigastric area.  There were further 
complaints by the appellant of nocturnal gasping for air (2-3 
times monthly), and he slept in a propped-up configuration.  
The appellant also reported some routine dysphagia to solids, 
but he had a good appetite and had, in fact, gained weight.  
He also ate small meals to decrease his nocturnal symptoms.  
The appellant further described what he called a build-up of 
mucus in the sub-xiphoid area which occurred infrequently but 
usually produced nausea and vomiting.  He denied anorexia, 
malaise, or generalized weakness.  The examiner reported that 
the diagnosis seemed to be gastroesophageal reflux disease 
(GERD).  

On VA general medical examination at the same time, the 
appellant reportedly weighed 306 pounds, and he was described 
as conspicuously overweight.  He was working for the State 
Department of Corrections.  He complained of a reflux cough 
in the morning with significant mucus production and some 
type of retrosternal pain, which did not interfere with his 
job performance.  The diagnoses on this examination included 
a hiatal hernia with free gastroesophageal reflux.  

The appellant was again afforded a general medical 
examination in February 1998, at which time he reportedly 
weighed 324 pounds and complained of heartburn, a burning 
sensation in the epigastrium, intestinal gas and hiccups.  He 
said that he used to take antacids without any help for his 
symptoms.  No other relevant findings were reported on 
examination.  However, on VA gastrointestinal examination 
several days later, he reported that Mylanta and antacids 
alleviated his pain.  Lansoprazole also worked well, and he 
took one Lansoprazole daily, supplemented with antacids 
before spicy meals and sometimes at night.  He also 
complained of dysphagia to solids like bread and meat.  He 
generally did not get nauseous, but experienced daily 
vomiting, usually when he woke up.  He denied weight loss and 
maintained a good appetite.  He weighed 322 pounds on this 
examination.  The examiner reported a clinical impression of 
a fairly standard GERD, fairly well-controlled but not 
completely, by prescribed medication and antacids.  

Based on a review of the relevant evidence, as summarized 
above, the Board has concluded that an increase in the 
current 10 percent schedular disability rating is not 
warranted at the present time.  Although the appellant 
continues to experience a mild degree of the symptoms 
normally associated with a hiatal hernia and reflux 
esophagitis, there has been no impairment of his health as a 
result.  In fact, his appetite has not been affected at all, 
and he is actually considerably overweight.  These 
circumstances are not consistent with more than a 10 percent 
rating.  

Lipomatosis of the Arms, Legs, and Abdomen

The service-connected lipomatosis is rated under Diagnostic 
Codes 7819-7806, which provide that benign skin growths will 
be rated as scars, disfigurement, etc., or as eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Eczema warrants a 
10 percent rating with medical evidence of exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
requires medical evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Codes 7819-7806.  

VA outpatient treatment records dating from 1985 to 1996 
reflect occasional treatments for multiple, itchy 
subcutaneous bumps, some of which were excised in 1989 and 
1991.  

On VA general medical examination of the appellant in April 
1992, it was reported that he had multiple subcutaneous 
nodules on the left forearm, right arm, and both thighs, as 
well as acne-type lesions over the torso.  There were 3 
surgical scars on the right thigh from removal of lipomas, 2 
on the left lower leg, and one on the lateral aspect of the 
right knee.  The nodules were about an inch in diameter, 
mobile, and non-tender.  Diagnoses on examination included 
multiple lipomas.  VA skin examination at the same time 
reported only manifestations of the nonservice-connected 
acne.  

In September 1996, the appellant was again examined for 
compensation purposes, at which time the examiner reported 
that the appellant noticed over the past few years a number 
of small lumps under the skin, a few of which had been 
excised and called benign nodules.  Physical examination of 
the appellant disclosed numerous small scars, probably early 
keloid formations at undisclosed locations, and some acne on 
the back.  Diagnoses included benign subcutaneous nodules of 
the skin.  

Subsequently, in February 1998, a VA general medical examiner 
recorded a history given by the appellant of multiple 
subcutaneous lumps since 1981 on the forearms and abdomen, 11 
of which had been excised and all were benign.  The lumps 
itched, but were not painful; they did not ulcerate or 
exfoliate or crack.  They were not associated with systemic 
or nervous manifestations, and they were not disfiguring.  
Multiple lipomatosis, by history, was the diagnosis at that 
time.  

The current evidentiary record, as summarized above, does not 
reflect competent medical evidence of either tender and 
painful scars on objective demonstration, constant itching or 
exudation, extensive lesions, or marked disfigurement which 
are required for a schedular rating in excess of 10 percent.  
On the other hand, the current evidence of itching involving 
an extensive area is entirely consistent with the current 
10 percent rating.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board has 
found no section that provides a basis upon which to assign a 
higher disability evaluation for the disability at issue.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to increased schedular ratings for a hiatal 
hernia with reflux esophagitis or lipomatosis is not 
established.  To this extent, the appeal is denied.  


REMAND

In the February 1995 remand, the Board asked that a medical 
opinion be obtained as to whether any currently demonstrated 
bilateral knee disability was incurred or aggravated during 
the appellant's active service from January 1981 to January 
1995.  The report of VA orthopedic examination of the 
appellant in February 1998 reflects a diagnosis of bilateral 
chondromalacia patella, apparently superimposed on a patella-
femoral malalignment which is developmental in nature and not 
related to service.  The examiner, having noted that the 
onset of symptoms involving the right knee only occurred 
"[i]n the last few years," then commented that the 
"[o]nset of symptoms was clearly related to service on the 
left, and more loosely related on the right. . . .  There is 
no significant evidence which would support the development 
of right knee chondromalacia patella due to gait alterations 
from left knee patella-femoral arthralgia."  The VA examiner 
expressed no reasons or bases for this opinion, nor did he 
reference the extensive historical material contained in the 
claims file in support of the above.  

Service connection for the left knee disability was 
subsequently granted by the RO.  In view of the facts of this 
case, which reflect only the most generalized of complaints 
of right knee pain on two occasions in service after vigorous 
activity (with no relevant clinical findings) followed by a 
total absence of objective evidence of right knee complaint 
or treatment until many years after service (November 1993), 
and in view of the VA examiner's own opinion that the right 
knee disability was not secondary to the left knee 
disability, the Board finds itself at a loss to understand 
what is meant by the statement that there was a somewhat 
loose relationship between the events in service and the 
appellant's right knee chondromalacia.  Further clarification 
of this rather ambiguous statement is deemed essential.  (See 
also the appellant's own somewhat confusing and contradictory 
statements concerning his right knee disability on VA Form 9, 
dated in February 1993, and on VA Form 21-4138, dated in June 
1992.)  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should return the claims file 
to VA examiner K. Yaw (or to another 
qualified individual, if he is no longer 
available) for clarification of the prior 
medical opinion of February 25, 1998.  In 
particular, the Board is interested in 
determining if the appellant's currently 
diagnosed chondromalacia of the right 
knee originated in service or is related 
to any event(s) which occurred during 
military service.  A complete explanation 
of the reasons and bases for any medical 
opinion advanced, with reference to the 
service medical records in the claims 
file, would be most helpful to the Board.  

2.  The RO should then review all of the 
relevant evidence and readjudicate the 
claim seeking service connection for 
chondromalacia of the right knee.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

